                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


MICHAEL MCCANN, et al.,                       )
on behalf of J.M., a minor,                   )
                                              )
       Plaintiffs,                            )
                                              )
                       v.                     ) 2:18-cv-00336-JDL
                                              )
YORK SCHOOL DEPARTMENT,                       )
et al.,                                       )
                                              )
       Defendants.                            )

     ORDER ON YORK SCHOOL DEPARTMENT’S MOTION TO DISMISS


       This matter is before the Court on Defendant York School Department’s (“the

School Department”) Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) for failure to

state a claim upon which relief can be granted (ECF No. 9). The School Department

seeks dismissal of all three counts asserted against it in the complaint by Plaintiffs

Michael and Erin McCann (“the McCanns”),1 on behalf of their minor son, J.M. Those

counts include violations of Title IX, 20 U.S.C.A. § 1681 (West 2019) (Count I), Section

504 of the Rehabilitation Act, 29 U.S.C.A. § 794 (West 2019) (Count II), and the

Fourteenth Amendment of the United States Constitution (Count III). Because I

conclude that the complaint states a plausible claim for violations of Title IX and

Section 504, I deny the School Department’s motion in part, as to Counts I and II;

however, I grant the School Department’s motion as to Count III.




 1  In addition to York School Department, the complaint names Timothy and Julie McCann,
individually and on behalf of D.M., a minor, as Defendants. Because I refer only to Plaintiffs Michael
and Erin McCann in this Order, all references to “the McCanns” are to the Plaintiffs.
                                I. FACTUAL BACKGROUND

        The complaint alleges the following facts, which I treat as true for purposes of

the motion to dismiss.

        J.M. has experienced difficulties with anxiety and attention for many years.

In 2013, the same year J.M. started middle school, he was diagnosed with Attention

Deficit Hyperactivity Disorder – Inattentive Type (ADHD) and anxiety, which the

complaint alleges qualifies as a disability under Section 504 of the Rehabilitation Act,

29 U.S.C.A. § 794 (West 2019).2 Also in 2013, the School Department created a

Section 504 Plan3 for J.M., which provided accommodations for him including

additional time for certain tasks and permission to take breaks when he was feeling

anxious.

        Beginning in middle school, J.M. was subjected to bullying and harassment

from fellow students because of his “perceived nonconformance with conventional

gender norms and stereotypes.” ECF No. 1 ¶ 9. During one incident, which took

place during a school-sponsored overnight trip with J.M.’s 7th grade class, the boys

with whom J.M. shared a bunk room “defil[ed] J.M.’s pillow with their genitalia” and

threw water on him, and then said that J.M. had urinated himself. Id. ¶ 10. The

boys threatened to beat J.M. up if he reported them, but J.M. did tell a chaperone



 2 The regulations that implement Section 504 of the Rehabilitation Act, as it applies to public schools,

appear in 34 C.F.R. Part 104. See 34 C.F.R. §§ 104.1-104.2 (West 2019). As relevant here, those
regulations define a “handicapped person” as a person who “has a physical or mental impairment
which substantially limits one or more major life activities.” § 104.3(j)(1). Schools are required to
evaluate each student individually to determine whether the student needs additional services
“because of [their] handicap.” See § 104.35.

 3 A Section 504 Plan documents the services and accommodations that a school will provide for an

eligible student pursuant to Section 504 of the Rehabilitation Act. See ECF No. 14-1 at 3.
                                                  2
what had happened. The chaperone informed School Department officials about the

incident.

      Later that same school year, J.M. and his parents complained to the School

Department multiple times about other bullying, including an incident where one

student videotaped J.M. being physically assaulted by another middle school boy.

During a separate bullying incident, J.M.’s iPad was destroyed.        J.M.’s parents

ultimately withdrew J.M. from York Middle School at the end of his 7th grade year

because they felt that the School Department had failed to adequately investigate or

address the bullying issues.    That summer, J.M. began seeing a mental health

counselor.

      In August 2017, J.M. enrolled in 9th grade at York High School. Before the

school year began, J.M.’s parents contacted the School Department to discuss changes

to J.M.’s Section 504 Plan and to address J.M.’s anxiety and their concerns about his

physical safety at school. The School Department did not immediately respond.

Meanwhile, beginning in August, J.M. was bullied and harassed by a group of 9th

grade girls and a 9th grade boy, G.M. That same group of 9th grade girls then started

exchanging social media messages with J.M. and some of his friends. One message

referred to G.M. as a “fag,” and the girls then forwarded that message to G.M., who

shared it with his mother. G.M.’s mother told the School Department that J.M. was

bullying G.M. Shortly after that incident, G.M. told J.M. that he would have his older

brother, D.M., beat up J.M. In September, G.M. and his friends’ harassment of J.M.

intensified. They taunted J.M. and called him names such as “bitch” and “cunt.” Id.

¶ 20. After one bullying incident in late September, J.M. became so distraught that

                                          3
he left school and walked home, after which J.M.’s parents reported the bullying to

the school’s Section 504 Coordinator and the school resource officer.

         On October 3, 2017, the School Department convened an emergency Section

504 meeting at the request of J.M.’s parents. Among those in attendance were J.M.’s

parents, the Assistant Principal, who is also the school’s Section 504 Coordinator, the

school counselor, and several teachers. After the meeting, J.M.’s Section 504 Plan

was modified to provide that the School Department would work with J.M. to identify

a safe place and a trusted adult for him to go to when he felt anxiety. The new Section

504 Plan also stated that J.M. could “access the school social worker and/or his school

counselor as necessary.” Id. ¶ 23.

         In the days that followed the emergency Section 504 meeting, G.M. and the 9th

grade girls continued to harass J.M. and call him a “bitch” and “cunt.” Id. ¶¶ 24-25.

J.M. responded by giving G.M. and the girls the middle finger,4 after which G.M.

again told J.M. that he was going to have his older brother, D.M., beat J.M. up. The

McCanns told the School Department and the school resource officer about the new

incidents of harassment, including which students were responsible and the fact that

G.M. had been threatening assault. On October 19, J.M. told both the school’s Section

504 Coordinator and the school resource officer about G.M.’s threats that D.M. would

beat J.M. up, and the Section 504 Coordinator told J.M. that she would “take care of

it.” Id. ¶ 29.

         At the beginning of the school day on October 20, several students warned J.M.

that they had heard that D.M. planned to attack J.M. later that day. J.M. went to


 4   The complaint does not explain whether this happened more than once.
                                                  4
the school counselor and told her that D.M. planned to assault him, but the counselor

did not alert anyone or take any action to intervene or prevent the assault. After

talking with the counselor, J.M. went to his second period class. D.M., who was not

a student in the class, walked into the classroom, pointed at J.M., and said “let’s take

a walk.” Id. ¶ 35. J.M. went out into the hallway, along with several other students

who were yelling at J.M. that he “shouldn’t have messed with G.M.” Id. ¶ 36. D.M.

then physically beat J.M., including pushing him into a glass door, throwing him

against a locker and pounding his head against it multiple times, and punching him

repeatedly. J.M. lost consciousness during the attack and was taken by ambulance

to York Hospital Emergency Room, where he was diagnosed with a head injury,

several contusions, and a dislocated jaw.

        J.M. missed over three months of school as a result of his injuries. He was

later found to have suffered a major concussion, was diagnosed with Post Traumatic

Stress Disorder, and suffered severe emotional distress. After the assault, the Section

504 Coordinator emailed Erin McCann to acknowledge that J.M. had asked her for

help.   The York High School Principal also sent an email to members of the

community about the assault, in which he acknowledged that the School Department

had known about the “ongoing conflict” between the students involved. Id. ¶ 44.

                               II. LEGAL ANALYSIS

        To withstand the School Department’s 12(b)(6) motion to dismiss, the counts

asserted against the School Department must be supported by “sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

                                            5
U.S. 544, 570 (2007)). “Merely reciting elements of a claim will not do, . . . [n]or will

alleging facts that are too meager, vague, or conclusory to remove the possibility of

relief from the realm of conjecture.” Lydon v. Local 103, Int’l Bhd. of Elec. Workers,

770 F.3d 48, 53 (1st Cir. 2014) (internal citation and quotation marks omitted). The

question is whether, after isolating and ignoring legal labels and conclusions and

drawing all reasonable inferences in the pleader’s favor, the complaint’s well-pled

facts “plausibly narrate a claim for relief.” Schatz v. Republican State Leadership

Comm., 669 F.3d 50, 55 (1st Cir. 2012).

A.        Title IX Claim

          Title IX prohibits discrimination “on the basis of sex” in educational programs

that receive federal financial assistance. 20 U.S.C.A. § 1681(a).5 “[A] recipient of

funding from the United States Department of Education may be liable for damages

if ‘its deliberate indifference [to peer-on-peer sexual harassment] “subjects” its

students to harassment.’” Porto v. Town of Tewksbury, 488 F.3d 67, 72 (1st Cir. 2007)

(alteration in original) (quoting Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 644

(1999)). To prevail on a student-on-student sexual harassment claim under Title IX,

a plaintiff must show that he was “subject to severe, pervasive, and objectively

offensive sexual harassment by a school peer,” which caused him to be deprived of

“educational opportunities and benefits,” and that the funding recipient knew of the



 5    Title IX provides, in relevant part:

          No person in the United States shall, on the basis of sex, be excluded from participation
          in, be denied the benefits of, or be subjected to discrimination under any education
          program or activity receiving Federal financial assistance . . . .

Id.
                                                     6
harassment taking place in its programs but was deliberately indifferent to it. Id. at

72-73 (internal quotation marks omitted).

      The School Department argues that the complaint fails to plausibly allege that

the other students’ bullying and harassment of J.M. was “on the basis of sex,” and

that the School Department acted with deliberate indifference. The McCanns point

to several factual allegations as supporting the conclusion that the bullying of J.M.

was “sex-based.” ECF No. 14 at 6. First, in 2015, a group of boys bullied J.M. during

an overnight trip, during which they defiled J.M.’s pillow with their genitals and

poured water on J.M.’s pants, claiming that J.M. had urinated himself. Second, in

2017, G.M. and the 9th grade girls repeatedly called J.M. names like “bitch” and

“cunt,” which, the McCanns assert, are “derogatory terms debasing femininity.” Id.

at 5. Finally, the McCanns argue that the School Department had actual notice of

the harassment and that it acted with deliberate indifference by disregarding J.M.’s

reports. Id. at 7-8.

      1. Sexual Harassment

      I turn first to the question of whether the complaint plausibly pleads sexual

harassment.     The complaint alleges that J.M. was subjected to bullying and

harassment because of his “perceived nonconformance with conventional gender

norms and stereotypes.” ECF No. 1 ¶¶ 9, 52. “[G]ender stereotyping” is a “variation

of sex-based discrimination.” Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st

Cir. 2012) (citing Price Waterhouse v. Hopkins, 490 U.S. 228, 250-51 (1989)); see also

Whitaker By Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d

1034, 1049 (7th Cir. 2017) (“A policy that . . . punishes [an] individual for his or her

                                           7
gender non-conformance . . . violates Title IX.”). Although the allegation that other

students harassed J.M. because he did not conform with certain gender stereotypes

is somewhat conclusory, it is supported by other factual allegations in the complaint.

      Whether “gender-oriented conduct,” including name calling, rises to the level

of sexual harassment is a factual inquiry that must be tied to the unique

circumstances presented in each case. Davis, 526 U.S. at 651; compare Bowe v. Eau

Claire Area Sch. Dist., No. 16-cv-746-jdp, 2017 WL 1458822, at *3 (W.D. Wis. Apr. 24,

2017) (plaintiff stated a claim for peer-to-peer sexual harassment under Title IX

where complaint alleged that classmates consistently called plaintiff “gender

stereotype slurs,” like “weak,” “fag,” and “pussy”), with HB v. Monroe Woodbury Cent.

Sch. Dist., No. 11-CV-5881 CS, 2012 WL 4477552, at *17 (S.D.N.Y. Sept. 27, 2012)

(plaintiff failed to state a claim under Title IX where classmates used insults like

“whore” and “bitch,” but also called plaintiff multiple gender-neutral names and

physically assaulted her “in a non-gender-specific way”). Here, multiple incidents

alleged in the complaint involve “gender-oriented conduct.”

      First, the incident during the overnight trip could have resulted from gender

stereotyping. The fact that other boys allegedly put their genitalia on J.M.’s pillow

and accused him of urinating on himself after throwing water on him could

reasonably be considered an assertion of masculinity by adolescent boys reacting to

J.M.’s perceived failure to conform to a gender stereotype. See Am. Psychological

Ass’n, Boys and Men Guidelines Group, “APA Guidelines for Psychological Practice

with Boys and Men” 14 (2018), https://www.apa.org/about/policy/boys-men-practice-

guidelines.pdf (observing that “[c]onstricted notions of masculinity emphasizing

                                          8
aggression, homophobia, and misogyny may influence boys to direct a great deal of

their energy into disruptive behaviors such as bullying, homosexual taunting, and

sexual harassment”).6

        Next, G.M.’s and the 9th grade girls’ use of gendered language like “bitch” and

“cunt” when bullying J.M. also appears to be gender-based. See Roy v. Correct Care

Sols., LLC, No. 18-1313, 2019 WL 336515, at *7 (1st Cir. Jan. 28, 2019). A plausible

inference may be drawn, based on the repeated use of derogatory words that are

usually used as an insult against women, that the other students viewed J.M. as

effeminate.7 Finally, this extended period of bullying culminated with a violent

assault. That assault could also have been gender-based, given that it was related to

the earlier name calling and other bullying. Viewing the complaint and the history

of the alleged conduct holistically, it is plausible that even conduct that appears

gender-neutral was motivated by J.M.’s perceived nonconformance with gender

stereotypes, given the interwoven instances of gender-based bullying. The complaint,

therefore, plausibly alleges that J.M. was subjected to bullying and harassment

because the other students viewed him as different for failing to project the type of

masculinity stereotypically associated with adolescent boys.



  6 As the adopted standards of a national professional organization, the American Psychological

Association Guidelines provide guidance as to one plausible explanation for the conduct alleged in the
complaint. I do not, however, take formal judicial notice of the Guidelines because without a more
developed record, the accuracy of the Guidelines is not so obvious or established as to bring all or a
portion of it within the realm of facts that are not subject to reasonable dispute. See Fed. R. Evid.
201(b) (“The court may judicially notice a fact that is not subject to reasonable dispute because it: (1)
is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”).

 7 “Effeminate” is a pejorative term used to describe a man as “having characteristics regarded as

typical of a woman; unmanly.”                 Effeminate, Oxford Living Dictionaries, English,
https://en.oxforddictionaries.com/definition/effeminate (last visited Feb. 7, 2019).
                                                   9
       The School Department argues that “courts have held that ‘gender-based’

insults are not alone actionable under Title IX because they are not ‘based on sex,’”

and cites as an example the First Circuit’s decision in Morgan v. Town of Lexington,

MA, 823 F.3d 737 (1st Cir 2016). ECF No. 9 at 7. In Morgan, a middle school student

was called “thunder thighs” and “hungry hippo” and had his pants pulled down in

front of other students, both male and female. Id. at 740. But the court’s Title IX

analysis focused on the incidents where the student’s pants were pulled down, not

the name-calling. Id. at 745. The court concluded that, although it was possible for

the alleged conduct to be viewed as sexual harassment, “no such inference [wa]s

plausible” based on the facts of that case.      Id.   Even if the Morgan court had

affirmatively concluded that the name-calling in that case was not sex-based

harassment, however, that would not mean that the same is true here. The facts

presented here are distinguishable from those in Morgan because the names “thunder

thighs” and “hungry hippo” are not derogatory gender-based words, unlike the words

“bitch” and “cunt.”

      Further, it is plausible to infer from a “consistent pattern of gender stereotype

slurs” that a student’s “classmates harassed him because of his failure to adhere to

traditional gender stereotypes.” Bowe, 2017 WL 1458822, at *3; see also Hankey v.

Town of Concord-Carlisle, 136 F. Supp. 3d 52, 68 (D. Mass. 2015) (citing cases where

“repeated and pervasive sexual or gender-specific comments, epithets, and/or conduct

. . . so poisoned the entire body of conduct towards Plaintiff” that it was reasonable to

view other facially neutral conduct as gender-based (emphasis and internal quotation

marks omitted)). Whether the use of gender-based words by adolescents constitutes

                                           10
sexual harassment under Title IX is a “subtle,” contextual, and fact-specific question.

Bowe, 2017 WL 1458822, at *3. At this early procedural stage, based on the well-pled

facts in the complaint, it is plausible to draw that conclusion here.

      2. Deliberate Indifference

      I turn next to the question of whether the complaint plausibly pleads that the

School Department acted with deliberate indifference. A funding recipient acts with

deliberate indifference when an “appropriate person” receives notice of the alleged

harassment occurring in the program, Santiago v. Puerto Rico, 655 F.3d 61, 74 (1st

Cir. 2011), and the funding recipient’s “response (or lack thereof) is clearly

unreasonable in light of the known circumstances.” Porto, 488 F.3d at 73.

      The complaint alleges multiple occasions when J.M. or his parents reported

instances of harassment to school officials. Those allegations include (1) that J.M.

informed the School Department, through a chaperone, about the incident during the

overnight trip in 2015; (2) that J.M.’s parents contacted the school’s Section 504

Coordinator and the school resource officer in late September 2017 to report incidents

of harassment, after other students had started calling J.M. “bitch” and “cunt”;

(3) that after the emergency Section 504 meeting on October 3, 2017, J.M.’s parents

again told the school resource officer that J.M. was being harassed, including the fact

that threats of assault had been made; (4) that J.M. told the Section 504 Coordinator

and the school resource officer about G.M.’s threats that D.M. would beat J.M. up;

and (5) that, on the morning of the assault, J.M. reported to the school counselor that

other students said the assault would happen that day.



                                          11
      A school official is an “appropriate person” to receive notice of harassment, for

the purpose of determining liability under Title IX, when that person, “at a minimum,

has the authority to institute corrective measures” and has “customary disciplinary

authority” over the alleged harasser. Santiago, 655 F.3d at 74 (citing Gebser v. Lago

Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998)). J.M.’s alleged harassers were his

fellow students. It is plausible to infer, taking the complaint in the light most

favorable to the McCanns, that each of the school officials notified of the harassment

by J.M. and his parents—including the Section 504 Coordinator/Assistant Principal,

school resource officer, and school counselor—have disciplinary authority over

students enrolled at the school.     Indeed, the school counselor was specifically

designated as the support person for J.M. in the Section 504 Plan. ECF No. 1 ¶ 23.

      The final issue is whether the School District “fail[ed] adequately to respond”

to the reports of harassment. Gebser, 524 U.S. at 290. The deliberate indifference

standard is satisfied where the funding recipient “disregarded a known or obvious

consequence of his action or inaction.” Porto, 488 F.3d at 73 (emphasis and internal

quotation marks omitted) (quoting Bd. of County Comm’rs v. Brown, 520 U.S. 397,

410 (1997)). As described above, the complaint alleges that J.M. and his parents

made multiple reports of harassment to various school officials beginning in 2015,

including the fact that J.M. was being threatened with assault in September and

October 2017.    As alleged in the complaint, the only action that the School

Department took in response was to convene an emergency Section 504 meeting and

modify J.M.’s Section 504 Plan to provide that the school would work with J.M. to

identify a safe place and trusted adult to seek out when he felt anxious.          The

                                          12
complaint further alleges that no action was taken in response to J.M.’s report on

October 20 that he was going to be assaulted at school that day, even though he made

the report to one of the adults who was identified as a resource for him in the Section

504 Plan.

      It is plausible, based on these facts, that both the other students’ continued

harassment of J.M. and D.M.’s assault of J.M. were “known or obvious

consequence[s]” of the School Department’s inaction. Porto, 488 F.3d at 73. That

J.M. and his parents made multiple reports on different occasions suggests that the

bullying behavior was not likely to subside in the absence of intervention by school

officials. Furthermore, because J.M. told the school counselor about the threat of

assault on the day the assault actually happened, the assault was a “known

consequence” of the School Department’s failure to act on J.M.’s and his parents’

reports. Thus, the McCanns allege that the School Department did nothing to stop

known incidents of harassment to J.M. See id. at 74.

      I conclude that the complaint plausibly pleads both that the harassment J.M.

endured was based on his perceived nonconformance with traditional gender

stereotypes and that the School Department acted with deliberate indifference.

Therefore, the complaint states a claim for sexual harassment under Title IX.

B.    Rehabilitation Act Claim

      The School Department seeks dismissal of the McCanns’ claim under Section

504 of the Rehabilitation Act on two grounds. First, the School Department argues




                                          13
that the complaint alleges the denial of a free appropriate public education (“FAPE”)8

and that the McCanns failed to exhaust administrative remedies, as required by the

Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. § 1415(l) (West

2019), and the Supreme Court’s decision in Fry v. Napoleon Cmty. Sch., 137 S. Ct.

743, 748 (2017). Second, the School Department asserts that, even if the Court finds

that administrative exhaustion was not required, the complaint fails to state a claim

for relief under Section 504. I conclude that the complaint does not allege the denial

of a FAPE under Fry and that the complaint states a plausible claim under

Section 504.

       1. IDEA Exhaustion

        In Fry, the Supreme Court addressed the scope of § 1415(l), the IDEA provision

that “requires that a plaintiff exhaust the IDEA’s procedures before filing an action

under the [Americans with Disabilities Act], the Rehabilitation Act, or similar laws

when (but only when) her suit seek[s] relief that is also available under the IDEA.”

137 S. Ct. at 752 (internal quotation marks omitted). The Court held that IDEA

exhaustion is only required where the “substance, or gravamen, of the plaintiff’s

complaint” seeks relief for the denial of a FAPE, and rejected a standard that simply

asks “whether [the] injuries were, broadly speaking, ‘educational’ in nature.” Id. at

752, 758.     Several facts may be relevant to the “gravamen” analysis, including

whether the complaint alleges a deficiency in the student’s Individualized Education


  8 States that receive federal funding under the IDEA must provide a FAPE to children in their

jurisdiction with qualifying disabilities. Johnson v. Bos. Pub. Sch., 906 F.3d 182, 185 (1st Cir. 2018).
A FAPE includes “specially designed instruction” for a child with a disability, as well as other
“supportive services” that may be required to ensure that the child benefits from the special education
program. Id. “‘The primary vehicle for delivery of a FAPE’ is an Individualized Education Program
(‘IEP’).” Id. (quoting D.B. ex rel. Elizabeth B. v. Esposito, 675 F.3d 26, 34 (1st Cir. 2012)).
                                                     14
Program (IEP) or accuses the school of “refusing to provide the educational

instruction and services” that the student needs, and whether the plaintiff initially

pursued IDEA administrative remedies before filing suit. Id. at 758.

      The School Department argues that the McCanns were required to exhaust

administrative procedures under the IDEA because the complaint alleges a “failure

to provide JM with an education that meets his needs,” and, therefore, its gravamen

is the denial of a FAPE. ECF No. 9 at 9. The McCanns respond that the complaint

does not implicate the denial of a FAPE because the gravamen of the complaint is

disability discrimination. The thrust of the Section 504 claim, they assert, is that the

School Department “discounted the seriousness of the reports” of bullying and

harassment by J.M. and his parents because it “regard[ed] them as manifestations of

J.M.’s disability.” ECF No. 14 at 11. Because the School Department did not take

the reports seriously, the McCanns argue, “the harassment persisted and J.M. was

brutally assaulted in school.” Id. at 9.

      When determining whether the gravamen of a complaint is the denial of a

FAPE, “a court should attend to the diverse means and ends of the statutes covering

persons with disabilities—the IDEA on the one hand, the ADA and Rehabilitation

Act (most notably) on the other.” Fry, 137 S. Ct. at 755. The goal of the IDEA is “to

provide each child with meaningful access to education by offering individualized

instruction and related services appropriate to her ‘unique needs.’” Id. (quoting 20

U.S.C.A. § 1401(29) (West 2019)). “By contrast, . . . § 504 of the Rehabilitation Act

. . . aim[s] to root out disability-based discrimination, enabling each covered person

. . . to participate equally to all others in public facilities and federally funded

                                           15
programs.” Id. at 756. “A school’s conduct . . . might injure [a child with a disability]

in ways unrelated to a FAPE, which are addressed in statutes other than the IDEA.”

Id. at 754. In other words, it is possible for a school to comply with its obligations

under the IDEA and yet still violate a student’s rights under Section 504 of the

Rehabilitation Act.

      The facts of Fry itself provide a helpful illustration of such a situation. At issue

in that case was an elementary school’s refusal to allow a student with severe cerebral

palsy, E.F., to bring her service dog to school. 137 S. Ct. at 751-52. Instead, as part

of E.F.’s IEP, the school provided E.F. with a human aide to assist her during the

school day. Id. at 751. The Frys sued the school, alleging that the school’s exclusion

of E.F.’s service dog violated E.F.’s rights under the ADA and Section 504 of the

Rehabilitation Act. Id at 751-52. The school moved to dismiss on the ground that the

Frys were required to exhaust administrative remedies under the IDEA before

bringing suit; the district court granted the school’s motion to dismiss and the Sixth

Circuit affirmed. Id. at 752. The Supreme Court vacated the Sixth Circuit’s decision,

observing that “[t]he Frys’ complaint allege[d] only disability-based discrimination”

and did not challenge, either implicitly or explicitly, “the adequacy of the special

education services E.F.’s school provided.” Id. at 758. Rather, the Frys argued that

the school had discriminated against E.F. because of her disability, even though E.F.’s

educational needs were being met. Id.

      The same can be said here.        The complaint alleges only disability-based

discrimination and makes no mention of an IEP, nor does it challenge the adequacy

of the educational services that J.M. received. Instead, the complaint takes aim at

                                           16
the School Department’s response to J.M.’s reports of harassment, alleging that those

reports were minimized or disregarded because they were viewed as manifestations

of J.M.’s disability. The school had a Section 504 Plan in place for J.M., which

provided J.M. with accommodations based on his ADHD and anxiety, see ECF No. 1

¶¶ 7-8, 23, and the complaint does not allege that those accommodations were

inadequate to meet J.M.’s educational needs. Rather, the complaint alleges that the

School Department failed to respond to J.M.’s reports of harassment because of his

disability. That omission, the McCanns argue, led to the continued harassment of

J.M. by other students and, ultimately, him being assaulted while at school. ECF No.

14 at 8-9.

          Because the gravamen of the complaint is not the denial of a FAPE, the

McCanns were not required to exhaust administrative remedies under the IDEA and

Fry before bringing suit.

          2. Merits of the Section 504 Claim

          To state a plausible claim under Section 504 of the Rehabilitation Act, the

complaint must allege (1) that J.M. is an individual with a disability, (2) that he is

otherwise qualified to receive the benefits of a program (3) that received federal

financial assistance, and (4) that he was denied the benefits of the program solely by

reason of his disability. See 29 U.S.C.A. § 794(a).9 The complaint alleges, and the


 9    Section 504 of the Rehabilitation Act provides, in relevant part:

          No otherwise qualified individual with a disability in the United States . . . shall, solely
          by reason of . . . his disability, be excluded from the participation in, be denied the
          benefits of, or be subjected to discrimination under any program or activity receiving
          Federal financial assistance . . . .

Id.
                                                      17
School Department does not dispute, that J.M. has a disability as defined in Section

504, specifically ADHD and anxiety, and that the School Department receives federal

funding. The complaint also alleges that J.M. was an enrolled student, from which I

infer that J.M. was “qualified” to receive the benefits of the educational programs at

his respective schools. Therefore, I conclude that the complaint plausibly pleads the

first three required elements under Section 504 and turn to the fourth element:

whether the complaint plausibly pleads that J.M. was denied the benefits of the

School Department’s educational program solely by reason of his disability. The

School Department argues that the complaint falls short in this regard. ECF No. 9

at 12-13.

      “An individual with a disability is excluded from, denied the benefits of, or

otherwise subjected to discrimination under a program ‘solely by reason of . . . his

disability’ if: (1) there is a ‘causal connection’ between his disability and the

discriminatory action; and (2) his disability was ‘the only cause’ of the discriminatory

action.” Shaikh v. Tex. A&M Univ. Coll. of Med., 739 F. App’x 215, 222 (5th Cir. 2018)

(quoting Sedor v. Frank, 42 F.3d 741, 746 (2d Cir. 1994)); see also Leary v. Dalton, 58

F.3d 748, 752 (1st Cir. 1995) (“Section 504 . . . continues to require a showing that the

plaintiff's disability was the sole reason for the defendant’s adverse action.”). The

complaint alleges that the School Department “knew that J.M.’s disability manifested

in heightened fear and anxiety stemming from repeated acts of bullying and

harassment” and that J.M. and his parents reported harassment and threats of

physical violence by other students. ECF No. 1 ¶ 60. The McCanns argue that the

School Department’s failure to intervene was discrimination based on J.M.’s

                                           18
disability because J.M.’s heightened anxiety around bullying caused the School

Department not to take his reports seriously. The complaint alleges that the School

Department’s failure to act “denied J.M. an equal opportunity to participate in

programs and services free from harassment or assault.” Id. ¶ 61.

      Based on the facts alleged in the complaint, it is plausible that the School

Department “discounted the seriousness” of J.M.’s reports of bullying and

harassment because it regarded the reports as manifestations of J.M.’s disability.

ECF No. 14 at 11.       The complaint plausibly alleges, therefore, that the School

Department’s failure to fully investigate and address J.M.’s reports was because of

J.M.’s disability. “The possibility of additional, or alternative, reasons for the . . .

decision does not detract from the plausibility of [the] allegation” that J.M.’s disability

was the “sole reason” for the School Department’s response (or lack thereof). Shaikh,

739 F. App’x at 223.

      Finally, the School Department argues that because J.M.’s physical injuries

and three-month absence from school resulted from an assault by another student,

J.M. was not denied the benefits of his school’s educational program solely because of

his disability. ECF No. 9 at 12-13. That argument, however, does not account for the

fact that the alleged deprivation includes not only J.M.’s absence from school, but also

the period when he was still attending school while allegedly enduring harassment

by his peers. See ECF No. 1 ¶ 61. It is plausible to infer from the complaint that the

School Department’s failure to intervene, which was allegedly because of J.M.’s

disability, is an earlier link in the causal chain that led to the assault. Therefore, the



                                            19
fact that J.M.’s physical injuries were caused by another student does not mean that

the alleged discrimination did not occur “solely by reason of his disability.”

        The complaint thus states a plausible claim for relief under Section 504 of the

Rehabilitation Act.

C.      Fourteenth Amendment Claim

        “Section 1983 establishes a civil cause of action for the deprivation of

constitutional rights.” García-González v. Puig-Morales, 761 F.3d 81, 87 (1st Cir.

2014) (citing 42 U.S.C.A. § 1983 (West 2019)). The statute “is not itself a source of

substantive rights, but a method for vindicating federal rights elsewhere

conferred . . . .” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979). Therefore, a plaintiff

bringing suit under Section 1983 must allege the denial of a substantive right

guaranteed by the U.S. Constitution or a federal statute. García-González, 761 F.3d

at 87. The complaint alleges that the School Department infringed J.M.’s rights to

substantive due process and equal protection under the Fourteenth Amendment of

the U.S. Constitution10 by (1) failing to comply with or enforce anti-bullying and

harassment laws and policies, and (2) failing to adequately train or supervise

employees regarding their obligation to “properly investigate and address incidents

[of] bullying, harassment, or assault in public schools.” ECF No. 1 ¶ 66.

        1. Substantive Due Process

        “To establish a substantive due process claim, a plaintiff must show not only a

deprivation of a protected right but also that ‘the deprivation of this protected right


  10 The Fourteenth Amendment states, in relevant part: “No State shall . . . deprive any person of life,

liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal
protection of the laws.” U.S. Const. amend. XIV, § 1.
                                                    20
was caused by governmental conduct.’” Morgan, 823 F.3d at 742 (quoting Rivera v.

Rhode Island, 402 F.3d 27, 34 (1st Cir. 2005)). “As a general matter . . . a State’s

failure to protect an individual against private violence simply does not constitute a

violation of the Due Process Clause.” DeShaney v. Winnebago Cty. Dep’t of Soc.

Servs., 489 U.S. 189, 197 (1989). The McCanns assert, however, that their claim falls

within an exception to that rule: the state-created danger theory. See ECF No. 14 at

13.    Under the state-created danger theory, the Due Process Clause may be

implicated “where a state official acts so as to create or even markedly increase a risk

to an individual.”11 Morgan, 823 F.3d at 743 (internal alteration and quotation marks

omitted) (quoting Hasenfus v. LaJeunesse, 175 F.3d 68, 73 (1st Cir. 1999)).

        To state a claim under the state-created danger theory, a plaintiff must meet

two demanding requirements: “[i]n addition to alleging a sufficient state-created

danger,” the alleged state action “must shock the conscience of the court.” Irish, 849

F.3d at 526 (quoting Rivera, 402 F.3d at 35). Here, the School Department’s alleged

actions do not shock the conscience. Generally, conduct by a state actor will be “so

egregious” and “outrageous” that it shocks the conscience when the act was both

“intended to injure in some way” and “unjustifiable by any government interest.”

Rivera, 402 F.3d at 36 (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8,

849 (1998)).      The complaint does not allege that the School Department acted

purposefully with an intent to injure J.M.; rather, it alleges that the School

Department failed to take J.M.’s reports of harassment seriously and to respond to


 11Although the First Circuit has recognized the existence of the state-created danger theory, it “ha[s]
never found it applicable to any specific set of facts.” Irish v. Maine, 849 F.3d 521, 526 (1st Cir. 2017).

                                                    21
threats by other students.12 Therefore, the complaint fails to state a claim under the

Due Process Clause of the Fourteenth Amendment.

        2. Equal Protection

        “To establish an equal protection claim, a plaintiff needs to allege facts showing

that ‘(1) the person, compared with others similarly situated, was selectively treated;

and (2) that such selective treatment was based on impermissible considerations such

as race, religion, intent to inhibit or punish the exercise of constitutional rights, or

malicious or bad faith intent to injure a person.’” Davis v. Coakley, 802 F.3d 128, 132-

33 (1st Cir. 2015) (quoting Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st Cir. 1995)).

The complaint does not allege either that J.M. was treated differently than other

similarly situated students with disabilities, or that the School Department’s actions

were based on the types of impermissible considerations described above. Therefore,

the complaint fails to state a claim under the Equal Protection Clause of the

Fourteenth Amendment.




 12 The facts of Rivera provide an illustrative example of a failure to act that, although tragic, did not

rise to the level of conscience shocking. See 402 F.3d at 30-33. In that case, the police promised to
protect a fifteen-year-old girl who had agreed to testify at a murder trial, but she was shot and killed
in front of her house to keep her from testifying by someone acting at the direction of the criminal
defendant. Id. at 30. The First Circuit noted, “[t]he Supreme Court has said that only in very rare
situations will the state’s failure to protect someone amount to a constitutional violation, even if the
state’s conduct is grossly negligent,” and ultimately concluded that Rivera was “not one of those rare
cases.” Id. at 31.
                                                   22
                            III. CONCLUSION

     For the reasons stated above, it is ORDERED that York School Department’s

Motion to Dismiss (ECF No. 9) is DENIED IN PART, as to Counts I and II, and

GRANTED IN PART, as to Count III. Count III is therefore DISMISSED.

     SO ORDERED.

     Dated this 11th day of February, 2019


                                                 /s/ JON D. LEVY
                                             CHIEF U.S. DISTRICT JUDGE




                                     23
